Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 8 are pending in this application. Claims 1, 7 and 8 are independent.

Specification
The title of the invention – "INFORMATION PROCESSING SYSTEM, STORING MEDIUM STORING PROGRAM, AND INFORMATION PROCESSING DEVICE CONTROLLING METHOD", is not descriptive. A new title that is clearly indicative of the invention to which the claims are directed is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claim(s) 1, 7 and 8 recite the limitation "…the first subjects…" in "…including a prescribed number of the first subjects when the prescribed number of first subjects are detected…"  However, there is insufficient antecedent basis for this limitation in the claim.
Appropriate action is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Best, Blake Dearring (US-20170248434-A1, hereinafter simply referred to as Best) in view of HAN, Youngjoon (US-20150186736-A1, hereinafter simply referred to as Han) and SASAKI, Mikio (US-20120133497-A1, hereinafter simply referred to as Sasaki). 

Regarding independent claim 1, Best teaches:
An information processing system (See at least Best, ¶ [0024], FIG. 3) comprising: a vehicle (See at least Best, ¶ [0024], FIG. 3, "…vehicle 102…"); and a server configured to communicate with the vehicle (See at least Best, ¶ [0024], FIG. 3, "…service provider 106…"), wherein the vehicle generates a captured image of scenery outside the vehicle (See at least Best, ¶ [0045], FIGS. 3 and 6, "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…"), wherein the vehicle or the server: starts a first detection (See at least Best, ¶ [0045], FIGS. 3, 4 and 6, "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…"); determines, as a target region, a partial region of the captured image including a prescribed number of the first subjects when the prescribed number of first subjects are detected (See at least Best, ¶ [0045], FIGS. 3, 4 and 6, "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…"); terminates the first detection processing of the target region (See at least Best, ¶ [0028, 0045], FIGS. 3, 4 and 6, "…The example method 400 begins at 402…and so ends at 412.", "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…").
Best teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Best does not expressly disclose the concept of performing image processing of lowering visibility of an image on the target region, and the server transmits the captured image subjected to the image processing to a transmission destination other than the vehicle.
Nevertheless, Han teaches the concept of performing image processing of lowering visibility of an image on the target region (See at least Han, ¶ [0066, 0076], FIGS. 2, 6 and 8, "…When an integral image of the enlarged/reduced feature image is predicted, a movement direction and a trajectory of the pedestrian are detected using the predicted image (operation S700)…", "…In enlargement of the size of the original image, the original image was enlarged only until a ratio of a height size of the enlarged original image and a height size of the pedestrian model became a ratio of a height size of the pedestrian model of 80 pixels or more with respect to a size of an original image…" It is respectfully submitted that enlargement of the size of the original image within the target area as disclosed is well known in the art to lower the visibility of the image. Thus, the instant limitation of the claim is seen to be met by the teachings of Han).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of performing image processing of lowering visibility of an image on the target region, as disclosed in the device of Han to modify the known and similar device of Best for the desirable and advantageous purpose of providing a solution to the problem of experiencing low 
But, the combination does not expressly disclose the server transmits the captured image subjected to the image processing to a transmission destination other than the vehicle.
However, Sasaki teaches the server transmits the captured image subjected to the image processing to a transmission destination other than the vehicle (See at least Sasaki, ¶ [0131, 0219], FIGS. 1 – 3, 7 and 15, "…Referring to FIG. 7…In S310, the apparatus generates upload information from an image recognition result…In S320, the apparatus transmits the upload information from the vehicle to the center 70…", "…a vehicle, probe car, which drove through the predetermined area and captures an image in the predetermined area before the vehicle "A" reaches to the predetermined area (including the past before the vehicle "A" generates a request), uploads information about an image recognition result to the center 70…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of the server transmitting the captured image subjected to the image processing to a transmission destination other than the vehicle, as disclosed in the device of Sasaki to modify the known and similar devices of the combination for the desirable and advantageous purpose of 

Regarding independent claims 7 and 8, Best teaches:
A method for controlling an information processing device (See at least Best, ¶ [0024], FIG. 3), the method comprising: acquiring a captured image of scenery outside a vehicle (See at least Best, ¶ [0045], FIGS. 3 and 6, "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…"); successively detecting a first subject in the captured image (See at least Best, ¶ [0045], FIGS. 3, 4 and 6, "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…"); determining, as a target region, a region of the captured image including a prescribed number of the first subjects (See at least Best, ¶ [0045], FIGS. 3, 4 and 6, "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…").
Best teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Best does not expressly disclose the concept of performing image processing of lowering visibility of an image on the target region; and outputting the captured image subjected to the image processing.
Nevertheless, Han teaches the concept of performing image processing of lowering visibility of an image on the target region (See at least Han, ¶ [0066, 0076], FIGS. 2, 6 and 8, "…When an integral image of the enlarged/reduced feature image is predicted, a movement direction and a trajectory of the pedestrian are detected using the predicted image (operation S700)…", "…In enlargement of the size of the original image, the original image was enlarged only until a ratio of a height size of the enlarged original image and a height size of the pedestrian model became a ratio of a height size of the pedestrian model of 80 pixels or more with respect to a size of an original image…" It is respectfully submitted that enlargement of the size of the original image within the target area as disclosed is well known in the art to lower the visibility of the image. Thus, the instant limitation of the claim is seen to be met by the teachings of Han).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of performing image processing of lowering visibility of an image on the target region, as disclosed in the device of Han to modify the known and similar device of Best for the desirable and advantageous purpose of providing a solution to the problem of experiencing low operational speed such that separate hardware such as a stereo vision and a GPU needs to be used in order to decrease an operation time while a system building cost significantly increases accordingly, as discussed in Han (See ¶ [0009]); thereby, helping to improve the overall system robustness by providing a solution to the problem of experiencing low operational speed such that separate hardware such as a stereo vision and a GPU needs to be used in order to decrease an operation time while a system building cost significantly increases accordingly.
But, the combination does not expressly disclose outputting the captured image subjected to the image processing.
However, Sasaki teaches outputting the captured image subjected to the image processing (See at least Sasaki, ¶ [0131, 0219], FIGS. 1 – 3, 7 and 15, "…Referring to FIG. 7…In S310, the apparatus generates upload information from an image recognition result…In S320, the apparatus transmits the upload information from the vehicle to the center 70…", "…a vehicle, probe car, which drove through the predetermined area and captures an image in the predetermined area before the vehicle "A" reaches to the predetermined area (including the past before the vehicle "A" generates a request), uploads information about an image recognition result to the center 70…").


Regarding dependent claim 2, Best modified by Han and Sasaki above teaches:
wherein the vehicle or the server restarts the first detection processing of a region of the captured image excluding the target region when the first detection processing of the target region is terminated (See at least Best, ¶ [0022, 0045], FIGS. 3, 4 and 6, "…the driver 104 and/or service provider 106 collect and receive both the tracking of locations 114 and the population density estimates 212 continuously through the use of the vehicle 102 to navigate the route 110 and provide the service 108…", "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…" Also, see at least Han, ¶ [0039, 0066, 0076], FIGS. 2, 6 and 8; and Sasaki, ¶ [0131, 0219, 0323, 0352], FIGS. 1 – 3, 7 and 15).

Regarding dependent claim 3, Best modified by Han and Sasaki above teaches:
wherein the first subject includes a person (See at least Best, ¶ [0022, 0045], FIGS. 3, 4 and 6, "…the driver 104 and/or service provider 106 collect and receive both the tracking of locations 114 and the population density estimates 212 continuously through the use of the vehicle 102 to navigate the route 110 and provide the service 108…", "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…" Also, see at least Han, ¶ [0039, 0066, 0076], FIGS. 2, 6 and 8; and Sasaki, ¶ [0131, 0219, 0323, 0352], FIGS. 1 – 3, 7 and 15).

Regarding dependent claim 4, Best modified by Han and Sasaki above teaches:
wherein the vehicle or the server performs a second detection processing of detecting a second subject in the captured image (See at least Best, ¶ [0022, 0045], FIGS. 3, 4 and 6, "…the driver 104 and/or service provider 106 collect and receive both the tracking of locations 114 and the population density estimates 212 continuously through the use of the vehicle 102 to navigate the route 110 and provide the service 108…", "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…" Also, see at least Han, ¶ [0039, 0066, 0076], FIGS. 2, 6 and 8; and Sasaki, ¶ [0131, 0219, 0323, 0352], FIGS. 1 – 3, 7 and 15), and wherein at least one of a shape and a size of the target region differs based on whether the second subject is detected (See at least Best, ¶ [0022, 0045], FIGS. 3, 4 and 6, "…the driver 104 and/or service provider 106 collect and receive both the tracking of locations 114 and the population density estimates 212 continuously through the use of the vehicle 102 to navigate the route 110 and provide the service 108…", "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…" Also, see at least Han, ¶ [0039, 0066, 0076], FIGS. 2, 6 and 8; and Sasaki, ¶ [0131, 0219, 0323, 0352], FIGS. 1 – 3, 7 and 15).

Regarding dependent claim 5, Best modified by Han and Sasaki above teaches:
wherein the second subject includes a sidewalk (See at least Best, ¶ [0022, 0045], FIGS. 3, 4 and 6, "…the driver 104 and/or service provider 106 collect and receive both the tracking of locations 114 and the population density estimates 212 continuously through the use of the vehicle 102 to navigate the route 110 and provide the service 108…", "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…" Also, see at least Han, ¶ [0039, 0066, 0076], FIGS. 2, 6 and 8; and Sasaki, ¶ [0131, 0219, 0225, 0288, 0323, 0352], FIGS. 1 – 3, 7 and 15).

Regarding dependent claim 6, Best modified by Han and Sasaki above teaches:
wherein the transmission destination includes a following vehicle that travels behind the vehicle (See at least Best, ¶ [0022, 0045], FIGS. 3, 4 and 6, "…the driver 104 and/or service provider 106 collect and receive both the tracking of locations 114 and the population density estimates 212 continuously through the use of the vehicle 102 to navigate the route 110 and provide the service 108…", "…a vehicle 102 comprises a car-top mount 302 featuring a camera 602 integrated with the car-top mount 302 that captures one or more images 606 of the vicinity 208 of the location 114 of the vehicle 208…within such images 606 may be visible and countable a number of pedestrians 604 within the vicinity 208 of the location 114 of the vehicle 102…The car-top mount 302 may further comprise an image evaluator that applies an image processing technique 608 to the respective images 606 (e.g., a face recognition technique, or an object recognition technique that recognizes individual objects such as cars according to a shape) to count the pedestrians 604…" Also, see at least Han, ¶ [0039, 0066, 0076], FIGS. 2, 6 and 8; and Sasaki, ¶ [0131, 0219, 0225, 0288, 0323, 0352], FIGS. 1 – 3, 7 and 15).
















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666